Appeal Dismissed and Memorandum Opinion filed October 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00738-CV


                      DAVID CASH MOORE, Appellant

                                        V.

                    SHARON D. ALLEN, ET AL, Appellees

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 73303I


                 MEMORANDUM                     OPINION

      This is an attempted appeal from an order granting a motion to strike
appellant’s pleadings to intervene in Danny Jones v. Sharon D. Allen, et al, (412th
District Court, Brazoria County, Texas, trial court cause number 73301I), another
inmate’s case. A final order was signed July 21, 2014, when the trial court



                                         1
dismissed Jones’ case.1

          On September 24, 2015, appellant filed “Appellant’s Appellate Brief and
Motion for Dismissal Without Prejudice or Alternative Relief.”               Appellant
concedes his appeal as an intervenor is moot and states that he “abandons his
appeal of the order dismissing his intervention.” However, appellant requests that
we remand his “portion of claims of retaliation” to the trial court.

          The appealable order in the record before his court is the order granting the
motion to strike appellant’s plea in intervention. Because appellant abandons his
appeal of that order, we order the appeal dismissed. All other requested relief is
denied.



                                                          PER CURIAM

Panel consists of Justices Boyce, Busby and Brown.




1
    According to appellant, Jones has been paroled.
                                                      2